 



Exhibit 10.16
September 19, 2007
Don R. Kornstein
Chief Restructuring Officer
Bally Total Fitness Holding Corporation
8700 W. Bryn Mawr Avenue
Chicago, IL 60631
     Re: Restructuring Transaction Bonus
Dear Don:
          As you know, the board of directors of Bally Total Fitness Holding
Corporation (“Bally”) has determined that it is in the best interests of Bally
to explore the possibility of accomplishing a Restructuring. In that regard, in
order to incentivize you to assist Bally in accomplishing such Restructuring as
soon as possible, Bally has determined to grant you a Restructuring Transaction
Bonus (the “Restructuring Bonus”) subject to the terms and conditions set forth
in this Letter Agreement, which shall supersede our previous letter agreement
dated June 27, 2007 regarding the Restructuring Bonus.
          A. Restructuring Transaction Bonus
          You will be eligible for a Restructuring Bonus equal to $3,000,000 in
the event that:
          (i) the Restructuring occurs;
          (ii) you have performed your obligations under this Letter Agreement
and are not in breach of any of the terms hereof or thereof; and
          (iii) you are providing services to Bally pursuant to the terms of the
Management Services Agreement by and among you, Bally and Alpine Advisors LLC
(the “Management Agreement”) on the Effective Date, or your services and the
Management Agreement have been terminated by Bally without Cause or by you for
Good Reason within the six-month period prior to the Effective Date.

 



--------------------------------------------------------------------------------



 



          B. Payment of the Restructuring Bonus.
          If payable, the Restructuring Bonus will be paid as soon as
practicable on or following the Effective Date.
          C. Definitions
          “Cause” means a termination of your services with Bally due to your
(i) conviction of a crime, including by a plea of guilty or nolo contendere,
involving theft, fraud, perjury, or moral turpitude; (ii) intentional or grossly
negligent disclosure of confidential or trade secret information of Bally’s to
anyone not entitled to such information; (iii) omission or dereliction of any
statutory or common law duty of loyalty to the Company; (iv) failure to cure a
material violation of Bally’s Code of Conduct or any other written policy of
Bally within thirty (30) days following Bally’s written notice to your of such
material violation and the steps required by you to effect such cure; or
(v) repeated failure to carry out the material components of your duties despite
specific written notice to do so by Bally.
          “Effective Date” means the date of effectiveness of the plan of
reorganization which is the subject of the Restructuring.
          “Good Reason” means the occurrence of any of the following events
without your express written consent: (i) the assignment to you of any duties
that are materially inconsistent with your position (which may include status,
offices, titles, and reporting requirements), authority, duties, or
responsibilities, which results in a material reduction in your position or
authority; or (ii) failure to pay any amount due under the Management Agreement
when due. However, prior to terminating for Good Reason, you must provide Bally
with notice of Good Reason within thirty (30) days of any event giving rise to
Good Reason, and Bally shall have thirty (30) days in which to remedy any such
event. If you do not give notice of Good Reason within thirty (30) days of an
event giving rise to Good Reason, then you will not be eligible to terminate for
Good Reason.
          “Restructuring” will occur at the time of the consummation of a plan
of reorganization filed under Chapter 11 of the U.S. Bankruptcy Code as to which
the Company is a debtor.
          D. Other Terms
          In consideration of the agreements of Bally set forth in this Letter
Agreement, you agree to promptly comply with the reasonable requests of and
provide reasonable assistance to Bally and its representatives in connection
with the Restructuring.
          This Letter Agreement shall be governed in accordance with the laws of
the Sate of Illinois and the exclusive jurisdiction for enforcing this Letter
Agreement shall be the federal and/or state courts located Cook County,
Illinois. Each of the parties to this Letter Agreement specifically waives all
rights to a jury trial in connection with this Letter Agreement and any

2



--------------------------------------------------------------------------------



 



disputes arising hereunder. Exercise by any party hereto of a remedy set forth
in this Letter Agreement shall not constitute an election of remedies. In the
event that you are awarded any damages for breach of the Letter Agreement by the
Company, such damages shall be limited to contractual damages and shall exclude
(a) punitive damages and (b) consequential and/or incidental damages (e.g., lost
profits and other indirect or speculative damages). This Letter Agreement may be
executed in one or more counterparts.
          Except as expressly set forth in this Letter Agreement or as required
to be modified pursuant to the terms hereof, this Letter Agreement does not
revoke, replace, modify, change or supercede the terms and conditions set forth
in your Management Agreement with the Company.
          Please indicate your acceptance and agreement with the terms of this
Letter Agreement by signing and dating where indicated below.

                  Sincerely,    
 
                BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
Accepted and agreed to:
           
 
           
 
           
 
      Date    

3